Title: From Benjamin Walker to Abraham Kinney, 3 March 1783
From: Walker, Benjamin
To: Kinney, Abraham


                        
                            Sir,
                             3 March 1783
                        
                        I am orderd by the Comr in Cheif to direct your attendance at Head Quarters immediately, to answer for your
                            Conduct on the Lines the beginning of last Month. I am Sir yrs
                        
                            B.W.
                        
                    